Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed November 3, 2021 is acknowledged and has been entered.  Claim 1 has been amended.  Claim 16 has been cancelled.  Claims 10, 19, and 22 are withdrawn as claims drawn to non-elected inventions and species.  Accordingly, claims 1, 3-5, 7-10, and 17-22 are pending and claims 1, 3-5, 7-9, 17, 18, 20, and 21 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 16 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment, arguments, and Declaration under 37 CFR 1.132, the rejection of claims 1 and 8 under 35 U.S.C. 103 as being unpatentable over Rimm et al. (US 7,219,016) in view of Hewitt et al. (US 20110306514A1) and Nie et al. (US 2003/0148544 A1), is hereby, withdrawn.
5.	In light of Applicant’s amendment, arguments, and Declaration under 37 CFR 1.132, the rejection of claims 1 and 8 under 35 U.S.C. 103 as being unpatentable over 
6.	In light of Applicant’s amendment, arguments, and Declaration under 37 CFR 1.132, the rejection of claims 3-5, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Rimm et al. (US 7,219,016) in view of Hewitt et al. (US 20110306514A1) and Nie et al. (US 2003/0148544 A1, as applied to claim 1, and further in view of Cline (US20080032328A1), is hereby, withdrawn.
7.	In light of Applicant’s amendment, arguments, and Declaration under 37 CFR 1.132, the rejection of claims 9 and 18 under 35 U.S.C. 103 as being unpatentable over Rimm et al. (US 7,219,016) in view of Hewitt et al. (US 20110306514A1) and Nie et al. (US 2003/0148544 A1), as applied to claim 1, and/or Cline (US20080032328A1), as applied to claim 3, and further in view of Lord et al. (Evaluation of quantitative PCR reference genes for gene expression studies in Tribolium castaneum after fungal challenge, Journal of Microbiological Methods 80 (2010) 219–221)), is hereby, withdrawn. 
8.	In light of Applicant’s amendment, arguments, and Declaration under 37 CFR 1.132, the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Rimm et al. (US 7,219,016) in view of Hewitt et al. (US 20110306514A1) and Nie et al. (US 2003/0148544 A1), as applied to claim 6 further in view of Aimiya al. (WO2012029342A1) (using family member US20130157895A1 as a translation), is hereby, withdrawn.
9.	In light of Applicant’s amendment, arguments, and Declaration under 37 CFR 1.132, the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Rimm et 

Priority
10.	Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/JP2015/058703, filed 03/23/2015. Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). JP2014-059883, filed in Japan on 03/24/2014.   

Specification
11.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
In this case, the broad recitation of “reference material” lacks antecedent basis in the specification. Additionally, the broad recitation of “target material” lacks antecedent basis in the specification. 
Correction of the following is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1, 3-5, 7-9, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, step 1a) is indefinite in lacking clear antecedent basis in the specification for the recitation of “target material.”  Additionally, “target material” appears to encompass any debris or contaminant which does not appear to be Applicant’s intent.  Support in the specification at paragraph [0050] and throughout Applicant’s disclosure provides “target biological material.”  See also claims 5, 20, and 21.
Claim 1, step 1b) is indefinite in lacking clear antecedent basis in the specification for the recitation of “reference material.” Additionally, “reference material” appears to encompass cytoplasm or cell membrane itself which does not appear to be Applicant’s intent. Support in the specification at paragraph [0053] and throughout Applicant’s disclosure provides “reference biological material.” See also claim 8, 9, 17, 18, and 21.
	Claim 1, step 1b) is ambiguous and confusing in reciting, “reference material is different from the target material and constantly existing on the cell membrane” because it is unclear, as recited, how it differentially relates to the target material and the cell membrane.  Does Applicant intend, “reference biological material on the cell membrane is different from the target biological material and constantly existing on the cell membrane?” It is further suggested but not required to amend claim 1a) to recite, “wherein the target biological material is a disease/pathological biomarker” [0052]. 

	Claim 1, step 3) is vague and indefinite in reciting, “a presence level is obtained” in all occurrences of the recitation in the claim because it is unclear what is encompassed in the recitation of “a presence level” as used in the claim and what component “presence” it refers to.
Claim 9 is indefinite in reciting, “EpCAM”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims. See also claim 18.

Allowable Subject Matter
13.	The following claim language is suggested for Applicant’s consideration:
Claim 1:
A method for quantifying a target biological material on a cell membrane in a pathological cell sample, the method comprising the steps of: 
(1a) immunostaining the target biological material on the cell membrane using a fluorescent material, wherein the target biological material is a pathological disease biomarker; 
(1b) immunostaining a reference biological material on the cell membrane using a fluorescent material that is distinguishably different from the fluorescent material for biological material, wherein the reference biological material is different from the target biological material and constantly existing on the cell membrane; 
(2) obtaining and using an immunostained image for the target biological material and an immunostained image for the reference biological material a) to identify the position of a fluorescent label signal corresponding to the target biological material on the cell membrane, b) to identify the position of a fluorescent label signal corresponding to the reference biological material on the cell membrane, c) to measure a fluorescent label signal corresponding to the target biological material on the cell membrane, and d) to measure a fluorescent label signal corresponding to the reference biological material on the cell membrane; and,
(3) correcting the measured value of the fluorescent label signal corresponding to the target biological material on the cell membrane using the measured value of the fluorescent label signal corresponding to the reference biological material on the cell membrane, for a whole measurement 2region or for each cell, so that an index for quantifying the target biological material expression level is obtained, 
wherein the step (3) comprises the step of dividing the measured value of the fluorescent label signal corresponding to the target biological material in the cell membrane region by the measured value of the fluorescent label signal corresponding to the reference biological material to correct the measured value of the signal, so that an index for quantifying the target biological material expression level is obtained, and 
wherein the fluorescent material for the target biological material is fluorescent dye-containing nanoparticles, and the fluorescent material for the reference biological material is a fluorescent dye other than fluorophore integrated nanoparticles.

Prior Art
14.	The prior art of record fails to teach of fairly suggest quantifying a target disease biomarker (protein, antigen) on cell membrane of a pathological cell sample by immunostaining the pathological cell sample with a combination of 1) fluorescent dye-containing nanoparticles to fluorescently label the target disease biomarkers (target biological material) on the cell membrane in the pathological cell sample and 2) distinguishably different non-particulate fluorescent dye to fluorescently label common non-target “house-keeping” proteins/antigens (reference biological material) that constantly exist in cell membrane of the pathological cell sample so as to immunostain, extract fluorescent label signal, and image the pathological cell sample to thereby normalize or correct measured values of fluorescent label signals in the form of bright spots on the target disease biomarkers on the cell membrane using measured values of fluorescent label signals on the reference biological material on the cell membrane and accurately quantify the expression level of the fluorescent nanoparticle labeled target disease biomarkers on the cell membrane in cells of the pathological cell sample.     

15.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 8, 2022